                  Case 2:15-cr-00120-JCC Document 1299 Filed 02/08/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9        UNITED STATES OF AMERICA,                         CASE NO. CR15-0120-JCC
10                              Plaintiff,                  MINUTE ORDER
11                v.

12        NIEM H. DOAN,

13                              Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Defendant’s motion for reconsideration 1 of the
18   Court’s order denying his motion for compassionate release (Dkt. No. 1298). “Motions for
19   reconsideration are strongly disfavored.” W.D. Wash. Local Crim. R. 12(b)(13). “The court will
20   ordinarily deny [them] in the absence of a showing of manifest error in the prior ruling or a
21   showing of new facts or legal authority which could not have been brought to its attention earlier
22   with reasonable diligence.” Id. Defendant points out neither. Accordingly, his motion for
23   reconsideration (Dkt. No. 1298) is DENIED.
24   //
25
              1
                  Defendant styled the motion as one seeking cause and consideration. (See Dkt. No.
26   1298.)

     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 1
            Case 2:15-cr-00120-JCC Document 1299 Filed 02/08/21 Page 2 of 2




 1         DATED this 8th day of February 2021.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 2
